                                  UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON
ANJUM Q. QURESHI, et al.,
        Plaintiffs,                                            Case No. 3:18-cv-27
vs.
INDIAN RIVER TRANSPORT, et al.,                                Magistrate Judge Michael J. Newman
                                                               (Consent Case)
        Defendants.
_____________________________________________________________________________________________________________________

    ORDER AND ENTRY: (1) APPROVING THE STIPULATION OF DISMISSAL
    REGARDING THE CLAIMS OF PLAINTIFF ANNA QURESHI (DOC. 30); (2)
 GRANTING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW AS COUNSEL
  FOR PLAINTIFF ANJUM QURESHI (DOC. 29); (3) DIRECTING THE CLERK TO
 UPDATE THE DOCKET TO REFLECT THAT ANJUM QURESHI IS PROCEEDING
       PRO SE; (4) GRANTING DEFENDANTS’ MOTION TO ENFORCE THE
 SETTLEMENT AGREEMENT (DOC. 25); (5) DENYING DEFENDANTS’ REQUEST
FOR ATTORNEY’S FEES (DOC. 25); (6) DIRECTING PLAINTIFF ANJUM QURESHI
   TO EXECUTE A SETTLEMENT AND RELEASE WITHIN 30 DAYS FROM THE
  ENTRY OF THIS ORDER; (7) DIRECTING ATTORNEY LEBOVITZ TO RETURN
      THE PREVIOUSLY ISSUED SETTLEMENT CHECK TO DEFENDANTS’
 ATTORNEY; (8) DIRECTING DEFENDANTS TO REISSUE A NEW SETTLEMENT
  CHECK TO PLAINTIFF ANJUM QURESHI UPON RECEIPT OF AN EXECUTED
       RELEASE; (9) DISMISSING THIS CASE WITH PREJUDICE; AND (10)
            TERMINATING THIS CASE ON THE COURT’S DOCKET
_____________________________________________________________________________________________________________________

        This civil consent case is before the Court on Defendants’ motion to enforce their

settlement agreement with Plaintiff Anjum Q. Qureshi (“Plaintiff”). Doc. 25. Plaintiff has not

filed a memorandum in opposition, and the time for doing so has expired. The Court held a hearing

on Defendants’ motion on July 22, 2019, at which time Plaintiff’s attorney, Jordan Lebovitz,

advised the Court that he intended to seek leave to withdraw. See doc. 28. As a result of counsel’s

notice to the Court, the hearing was continued to September 10, 2019. See id. Attorney Lebovitz

subsequently filed a motion to withdraw as Plaintiff’s counsel. Doc. 29. Plaintiff submitted a

response indicating he had no objection to Attorney Lebovitz’s motion to withdraw as his counsel

of record. Doc. 31.
       This case came before the Court for the continued hearing on September 10, 2019.

Attorney Lebovitz appeared, as did Plaintiff. Attorney Beth Ann Lashuk appeared on behalf of

Defendants.   During the hearing, Plaintiff again stated his lack of opposition to Attorney

Lebovitz’s motion to withdraw and, as a result, such motion (doc. 29) was GRANTED.

Thereafter, the Court advised Plaintiff of his right to proceed with counsel or to proceed pro se,

and he voluntarily elected to proceed pro se. Further, after having been advised of his right to

maintain the privilege between himself and Attorney Lebovitz, Plaintiff waived his attorney-client

privilege so that Attorney Lebovitz could provide testimony during the hearing with regard to

Defendants’ motion to enforce the settlement agreement. Attorney Lebovitz did testify during the

hearing, and Plaintiff was able to question him under oath.

                                                I.

       This case concerns a motor vehicle accident that occurred in February 2016 on southbound

I-75 in Shelby County, Ohio. Doc. 1 at PageID 2. Plaintiffs assert state law claims in their

complaint, and this case is properly before the Court on the basis of diversity jurisdiction. 28

U.S.C. § 1332. The accident at issue involved a tractor-trailer being driven by Plaintiff and a

tractor-trailer driven by Defendant Jay Charles Dolley. Id. at PageID 3-4. At the time of the

accident, Dolley was an employee of Defendant Indian River (“Indian River”) Transport. Plaintiff

-- along with his wife Anna Qureshi, whose loss of consortium claim was voluntarily dismissed

by separate stipulation (doc. 30), which the Court hereby APPROVES -- alleged that he suffered

injuries and other damages as a result of Dolley’s negligence and sought to hold Dolley and Indian

River liable. Id. at PageID 4-6.

       Defendants represent that the parties engaged in written discovery and that Plaintiff was

deposed on January 30, 2019. Doc. 25 at PageID 66. Thereafter, the parties began settlement

discussions and ultimately reached a settlement for the sum of $10,000.00. See doc. 25-1 at PageID

                                                2
74-79. Although now disputed by Plaintiff, Attorney Lebovitz testified during the hearing on

September 10, 2019 that he conveyed the $10,000 offer to Plaintiff and Plaintiff specifically agreed

to accept the offer. On April 8, 2019, Defendants’ attorney mailed to Attorney Lebovitz the

$10,000.00 settlement check, along with a release and a proposed stipulation of dismissal.1 Doc.

25-2 at PageID 80-85. Plaintiff, however, never returned an executed release (or cashed the

check), id., and contends that he never agreed to settle the case and never gave Attorney Lebovitz

authority to accept the $10,000 offer from Defendants.

                                                    II.

        “Public policy strongly favors settlement of disputes without litigation.” Aro Corp. v.

Allied Witan Co., 531 F.2d 1368, 1372 (6th Cir. 1976). This is so because, “[b]y such agreements

are the burdens of trial spared to the parties, to other litigants waiting their turn before over-

burdened courts, and to the citizens whose taxes support the latter.” Id. In other words, “[a]n

amicable compromise provides the more speedy and reasonable remedy for the dispute.” Id.

Accordingly, “[s]ettlement agreements should . . . be upheld whenever equitable and policy

considerations so permit.” Id. And, “[i]t is beyond debate that the district court has the ‘inherent

authority and equitable power to enforce agreements in settlement of litigation before it.’” Guy v.

Lexington-Fayette Urban Cnty. Gov’t, 57 F. App’x 217, 224 (6th Cir. 2003) (citing Bowater N.

Am. Corp. v. Murray Machinery, Inc., 773 F.2d 71, 76 (6th Cir. 1985)).

        In this case, based on the evidence presented in support of and attached to Defendants’

motion, in addition to the testimony and argument presented during the hearing on September 10,

2019, the Court finds that the parties reached a settlement agreement to resolve this dispute.



        1
          The Court understands that the settlement check is still in the possession of Attorney Lebovitz
and is no longer valid on account of the significant time that has elapsed since its issuance. Accordingly,
as set forth, infra, Defendants shall issue a new check once Plaintiff Anjum Qureshi executes a release.
Attorney Lebovitz is ORDERED to return the previously issued check to Defendants’ attorney forthwith.
                                                      3
Specifically, Plaintiff agreed to execute a release and to dismiss his claims with prejudice in

exchange for a payment of $10,000 from Defendants. Accordingly, Defendants’ motion (doc. 25)

is GRANTED and Plaintiff is ORDERED to execute a release within 30 days from the entry of

this Order. Plaintiff is NOTIFIED that his failure to comply with this Order may result in the

imposition of sanctions and/or a finding of contempt. Upon receipt of the executed release,

Defendants shall make the agreed-upon payment to Plaintiff.

        In addition to seeking enforcement of the settlement agreement, Defendants also seek an

award of attorney’s fees incurred as a result of their efforts to seek enforcement of the agreement.

Doc. 25 at PageID 71. Generally, each party must bear their own attorney’s fees “in the absence

of statutory authorization.” Ray A. Scharer & Co. v. Plabell Rubber Prod., Inc., 858 F.2d 317,

320 (6th Cir. 1988) (citation omitted). This general rule “does not apply, however, where a party

or counsel have acted in bad faith in the instigation or conduct of litigation, and in those

circumstances, the court has the inherent authority to assess an award of attorney’s fees against

either the litigant or his attorney.” Id.

        Significantly, “[a]n award of attorney’s fees . . . is an extreme sanction, and must be limited

to truly egregious cases of misconduct.” Id. Generally, “a party seeking enforcement of a

settlement agreement is not entitled to attorneys’ fees simply because the parties disagree over

whether a settlement occurred.” Tocci v. Antioch Univ., 967 F. Supp. 2d 1176, 1202 (S.D. Ohio

2013). Noting that the Court has broad discretion in determining whether sanctions should issue

under its inherent authority, see Jordan v. City of Detroit, 595 F. App’x 486, 489 (6th Cir. 2014),

the undersigned concludes that the conduct at issue here -- although it has multiplied proceedings

-- falls short of the unreasonable and/or egregious conduct required to impose monetary sanctions

against Plaintiff. Accordingly, Defendants’ request for attorney’s fees is DENIED.



                                                  4
                                               III.

        This case, having been settled, is hereby DISMISSED with prejudice as to all parties,

provided that any of the parties may, upon good cause shown within sixty (60) days, reopen the

action if settlement is not consummated. Within sixty (60) days, the parties may substitute this

Order and Entry with a proposed dismissal entry agreed upon by the parties.

        For the foregoing reasons, the Court ORDERS as follows:

        1.     The stipulation of dismissal regarding Plaintiff Anna Qureshi’s claims (doc.
               30) is APPROVED and Plaintiff Anna Qureshi’s claims are, therefore,
               DISMISSED;

        2.     Attorney Lebovitz’s motion to withdraw as counsel for Plaintiff Anjum
               Qureshi (doc. 29) is GRANTED as set forth on the record during the
               September 10, 2019 hearing;

        3.     The Clerk is ORDERED to update the docket to reflect that Plaintiff Anjum
               Qureshi is pro se;

        4.     Defendants’ motion to enforce their settlement agreement with Plaintiff
               Anjum Qureshi (doc. 25) is GRANTED;

        5.     Plaintiff Anjum Qureshi is ORDERED to execute a release of all claims
               within 30 days from the issuance of this Order;

        6.     Attorney Lebovitz is ORDERED to return the previously issued settlement
               check to Defendants’ attorney forthwith;

        7.     Defendants are ORDERED to promptly reissue a settlement check in the
               amount of $10,000.00 to Plaintiff Anjum Qureshi upon receipt of the
               executed release;

        8.     Defendants’ motion for attorney’s fees (doc. 25) is DENIED; and

        9.     This case is TERMINATED on the Court’s docket.

        IT IS SO ORDERED.

Date:   September 12, 2019                            s/ Michael J. Newman
                                                      Michael J. Newman
                                                      United States Magistrate Judge



                                                5
